IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   July 11, 2013 Session

        JENNIFER E. PATTERSON V. NATALIE D. GRANT-HERMS

                  Appeal from the Circuit Court for Davidson County
                     No. 11C2977     Joseph P Binkley, Jr., Judge




                 No. M2013-00287-COA-R3-CV - Filed October 8, 2013


P ATRICIA J. C OTTRELL, P.J., M.S., concurring in part, dissenting in part.

       I concur in the majority’s holding affirming the trial court’s dismissal of Ms.
Patterson’s claim for defamation. However, I dissent from the holding reversing the trial
court’s dismissal of the claim based upon false light invasion of privacy.

        As the majority clearly sets out, one of the necessary elements of that cause of action
is that public statements by the defendant place the plaintiff in a false light that would be
highly offensive to a reasonable person. Therefore, the relevant test herein is whether the
statements by Ms. Grant-Herms placed Ms. Patterson in a light the would be “highly
offensive to a reasonable person.”

        Just as this court found that the statements at issue were not defamatory as that term
is defined in case law, I would find that the statements did not present Ms. Patterson in a light
that a reasonable member of the public would find highly offensive.




                                                    __________________________________
                                                    PATRICIA J. COTTRELL, JUDGE